*366
ORDER

PER CURIAM.
AND NOW, this 28th day of July 2011, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner, is:
a. Whether the decision of the Commonwealth Court removing John Misiewicz from his elected position as school board director is contrary to prior decisions of this Court which hold that (1) clear proof of a mandatory statutory duty is required before an elected school board member can be removed from office pursuant to 24 P.S. § 3-318 and (2) a finding that an elected school board member discharged his duties in a careless, unwise or negligent manner is insufficient to support an action for removal from office.